782 N.W.2d 771 (2010)
FORD MOTOR CREDIT COMPANY, Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Treasurer for the Department Of Treasury, and State of Michigan, Defendants-Appellees.
Docket No. 140624. COA No. 289781.
Supreme Court of Michigan.
June 10, 2010.

Order
On order of the Court, the application for leave to appeal the January 12, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
I would grant leave to appeal to address the following questions: (1) whether the Due Process Clause of Const 1963, art 1, § 17 says anything different concerning the constitutionality of retroactive application of state tax laws than does Article V of the United States Constitution; and (2) whether it is relevant in enacting retroactive tax laws that the Legislature asserting that such laws are "curative," and intended to express the "original intent of the Legislature," is not the Legislature that enacted *772 the laws in question but a subsequent Legislature. I would direct that this case be argued and submitted together with GMAC v. Dep't of Treasury, 486 Mich. 961, 782 N.W.2d 770.